Citation Nr: 9909754	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic acquired psychiatric disorder.

2.  Entitlement to service connection for ischemic heart 
disease on a direct basis or as secondary to a service-
connected chronic acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1944 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1996, the RO denied the claims of entitlement to 
service connection for a psychiatric disorder and for 
ischemic heart disease as secondary to a service-connected 
nervous condition.  The RO also determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection of residuals of a back 
injury.  In June 1997, the appellant submitted a notice of 
disagreement with the denials of service connection for a 
psychiatric disorder and for ischemic heart disease.  After a 
statement of the case was mailed to the appellant in August 
1997, he perfected his appeals to the denial of service 
connection for a psychiatric disorder and for ischemic heart 
disease as secondary to a service-connected nervous condition 
by the filing of a substantive appeal in August 1997.  

The Board notes that on an informal hearing presentation 
dated in November 1997, the appellant via his previous 
representative has indicated disagreement with the denial of 
service connection for residuals of a back injury.  The Board 
construes the November 1997 informal hearing presentation as 
a timely filed notice of disagreement with the denial of 
service connection for residuals of a back injury by the RO 
in December 1996.  The veteran indicated his desire to pursue 
a claim of service connection for a back disorder on a 
statement submitted in December 1998.  The issue of whether 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
back injury is addressed in the remand portion of this 
examination.  

The issues on appeal were originally before the Board in 
January 1998 at which time they were remanded in order for 
the RO to consider whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a chronic acquired psychiatric disorder.  


FINDINGS OF FACT


1.  In June 1993, the Board denied the claim of entitlement 
to service connection for a chronic acquired psychiatric 
disorder.  

2.  The evidence submitted since the June 1993 determination 
wherein the Board denied the claim of entitlement to service 
connection for a chronic acquired psychiatric disorder does 
not bear directly and substantially upon the issue, and by 
itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of this claim.  

3.  The claim of entitlement to service connection for 
ischemic heart disease on a direct basis or as secondary to a 
service-connected chronic acquired psychiatric disorder is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1993 determination 
wherein the Board denied the claim of entitlement to service 
connection for a chronic acquired psychiatric disorder is not 
new and material, and the appellant's claim for that benefit 
has not been reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
1991 & Supp. 1998);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 
(1998).  

2.  The claim of entitlement to service connection for 
ischemic heart disease on a direct basis or as secondary to a 
service-connected chronic acquired psychiatric disorder is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
chronic acquired psychiatric disorder.  

Factual Background

The pertinent evidence which was of record at the time of the 
June 1993 decision wherein the Board denied entitlement to 
service connection for a chronic acquired psychiatric 
disorder is reported below.  

There were no complaints of, diagnosis of or treatment for 
any psychiatric disorder included in the service medical 
records.  No psychiatric disorders were noted on the report 
of the separation examination conducted in December 1945.  

The report of a November 1953 VA psychiatric examination is 
of record.  The appellant reported that he was seen by a 
psychiatrist two or three times during active duty.  The 
impression was "from a psychiatric standpoint, we are 
dealing here with a form of somatic fixation that has turned 
out to be useful to a young man whose personality formation 
is essentially an immature one, with passive, aggressive ways 
of dealing with others, that breaks down only when he gets 
into a jam, and permits his underlying hostility to flare 
forth."  It was the examiner's opinion that the condition 
was a deep seated part of the appellant's character and was 
unamenable to treatment.  

The transcript of a September 1992 RO hearing is of record.  
The appellant testified that he was not treated for a nervous 
condition during active duty.  He did not consult a private 
physician regarding any nervous condition while on active 
duty.  He attributed his nervous condition to a back disorder 
which was aggravated by active duty.  He felt suicidal at one 
time.  In 1945 or 1950 he experienced a nervous breakdown.  

By decision dated in June 1993, the Board denied entitlement 
to service connection for a chronic acquired psychiatric 
disorder.  The Board found that a chronic acquired 
psychiatric disorder was not manifested in service or in 
existence at the time of the decision.  In March 1994, the 
appellant's request for reconsideration of the Board's June 
1993 decision was denied.  In January 1995, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") affirmed the Board's denial of 
service connection for a psychiatric disorder.  

The evidence added to the record subsequent to the June 1993 
decision wherein the Board denied service connection for a 
chronic acquired psychiatric disorder will be reported below.  

Treatment records from the Baptist Hospital dated in April 
1974 did not include any complaints of, diagnosis of or 
treatment for a chronic acquired psychiatric disorder.  

Treatment records from St. Elizabeth Hospital dated from July 
1981 to July 1987 are of record.  A February 1988 treatment 
record included a diagnosis of panic attack.  

Treatment records from T. A. L., M.D., dated from July 1988 
to May 1993 are of record.  In October 1990, the appellant 
reported that taking amitriptyline made him "more nervous."  
In March 1992, an assessment of anxiety was made.  

Private treatment records from L. S. W., M.D., dated from 
January 1996 to February 1996 are of record.  The records do 
not pertain to a chronic acquired psychiatric disorder.  

Treatment records from the Beaumont Regional Medical Center 
dated in March 1996 have been associated with the claims 
file.  It was reported that the appellant had been depressed 
for the prior four years.  Mental status examination resulted 
in Axis I diagnoses of major depression and dysthymic 
disorder.  

Criteria

Where a veteran served continuously for 90 days or more 
during a period of war and psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims.  
Jones v. Brown, 7 Vet. App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  




For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999;  Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened, and the Board 
will determine, based on all the evidence of record in 
support of the claim, and presuming the credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, No. 97-1534 
(U.S. Vet. App. February 17, 1999) and Winters v. West, No. 
97-2180 (U.S. Vet. App. February 17, 1999).   


Analysis

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a chronic acquired psychiatric disorder.  The 
pertinent evidence submitted by the appellant subsequent to 
the Board's June 1993 denial of service connection for a 
chronic acquired psychiatric disorder consists of VA and 
private hospitalization and clinical records.  None of the 
evidence, however, links a chronic acquired psychiatric 
disorder to active duty or to incurrence of a chronic 
acquired psychiatric disorder to a compensable degree within 
one year of separation from active duty.  The Court has held 
that additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).  

There is no additional evidence not previously submitted 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of this claim.  

The Board notes that the Court recently announced a three 
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, No. 97-2180, 
slip op. At 4 (U.S. Vet. App. Feb. 17, 1999); Elkins v. West, 
No. 97-1534, slip op. 15 (U.S. Vet. App. Feb. 17, 1999).

As new and material evidence has not been submitted to reopen 
the appellant's claim for service connection for a chronic 
acquired psychiatric disorder, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171.


II.  Entitlement to service connection 
for ischemic heart disease on a direct 
basis or as secondary to a service-
connected chronic acquired psychiatric 
disorder.  

Factual Background

There were no complaints of, diagnosis of or treatment for 
any heart disorder including ischemic heart disease shown in 
the service medical records or within one year of the 
appellant's discharge from active duty.  The appellant's 
cardiovascular system was determined to be normal at the time 
of his exit examination in December 1945.  

The report of a VA general and orthopedic examination dated 
in October 1949 is included in the claims file.  There were 
no complaints of, diagnosis of or treatment for any heart 
disorder included in the examination report.  

Hospitalization records from Baptist Hospital showed that the 
appellant was hospitalized for complaints of dizziness and 
chest pain in April 1974.  The discharge diagnosis was 
chronic sinusitis and osteoarthritis of the cervical spine.  

The appellant was afforded a local RO hearing in September 
1992.  No testimony was providing regarding a heart disorder.  

Treatment records from L. S. W., M.D., are of record.  On a 
record dated in February 1996, a history of coronary artery 
disease and hypertension was noted.  

Hospitalization records dated in March 1996 from Beaumont 
Regional Medical Center have been associated with the claims 
file.  Past medical history was noted to include heart bypass 
surgery in 1982 and hypertension.  Physical examination of 
the heart revealed normal sinus rhythm.  No murmurs or 
gallops were detected.  The S1 and S2 were normal.  


Private treatment records from T. A. L., M.D., are included 
in the claims file.  A treadmill exercise test conducted in 
July 1981 was positive for ischemia.  In 1990, clinical 
assessments included hypertensive cardiovascular disease.  

Outpatient treatment and hospitalization records from St. 
Elizabeth Hospital are associated with the claims file.  A 
July 1987 record included an admission diagnosis of chronic 
ischemic disease.  

Criteria

The threshold question that must be resolved with regard to 
this claim is whether the appellant has presented evidence of 
a well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).






Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For certain chronic diseases, including heart disease, the 
law provides a presumption of service connection if the 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309(a) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  






Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the appellant's lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders a appellant's claim not well grounded.  

The Board finds the claim of entitlement to service 
connection for ischemic heart disease on a direct basis or as 
secondary to a service-connected chronic acquired psychiatric 
disorder to be not well-grounded.  

There is no competent evidence of record demonstrating that 
the appellant had ischemic heart disease during active duty 
or within one year of discharge from active duty.  The 
earliest evidence of record which included a diagnosis of 
ischemic heart disease is reported on a treatment record 
dated in a July 1981 which was noted to be positive for 
ischemia.  A July 1987 record included an admission diagnosis 
of chronic ischemic disease.  However, none of the medical 
evidence of record links ischemic heart disease to active 
duty or finds that the disorder was present to a compensable 
degree within one year of discharge.  

The Board notes that the appellant is not service-connected 
for any disability including a chronic acquired psychiatric 
disorder.  There is no basis upon which to predicate a grant 
of entitlement to service connection on a secondary basis.  




The only evidence of record demonstrating that the appellant 
currently has ischemic heart disease related to service or to 
a service-connected disability is the appellant's own 
allegations.  The appellant, however, is a lay person.  As 
reported above, a lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The appellant's assertions that he has ischemic 
heart disease on any basis are clearly beyond his competence 
to make.  King v. Brown, 5 Vet. App. 19, 21 (1993).

As the appellant's claim for service connection for ischemic 
heart disease on a direct basis or as secondary to a service-
connected chronic acquired psychiatric disorder is not well 
grounded, the doctrine of reasonable doubt is not applicable 
to his case.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).


ORDER

The appellant not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a chronic acquired psychiatric disorder, the appeal is 
denied.  

The appellant not having submitted a well grounded claim of 
entitlement to service connection for ischemic heart disease 
on a direct basis or as secondary to a service-connected 
chronic acquired psychiatric disorder, the appeal is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted in the introduction portion of this 
decision, the appellant's previous representative filed a 
timely notice of disagreement on the appellant's behalf with 
the portion of the December 1996 rating decision wherein the 
RO found that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a back injury.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. at 408-10 
(1995).

Accordingly, in order to afford the appellant due process of 
law, the Board is remanding the case to the RO for further 
action as follows:

The RO should issue a statement of the 
case pertaining to the December 1996 
rating decision wherein the RO found that 
new and material evidence had not been 
submitted to reopen the claim of 
entitlement to service connection for 
residuals of a back injury.  

The appellant should be notified of the 
requirement for filing a substantive 
appeal with the Board if he wishes 
appellate review of his case.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 
- 17 -


- 1 -


